           Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 1 of 31 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant
                                                                                                                                  E"

                                      United States District Court
                                                                     for the
                                                                                                                       OCT 2 8 2019
                                                         Eastern District of Virginia                       CLERK, U.S. DISTRICT COURT
                                                                                                                ALEXANDRIA. VIRCImia

             In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                            CaseNo. 1:19-sw-1415
                   9923 Stone Wood Court
                       Burke. VA, 22015


                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A.

located in the              Eastern               District of             Virginia             ,there is now concealed (identify the
person or describe the property to be seized)'.

 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 sf evidence ofa crime;
                 sT contraband,fruits ofcrime, or other items illegally possessed;
                 sT property designed for use, intended for use, or used in committing a crime;
                 O a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                        Offense Description
        18 U.S.C.§§ 2252A and 2422                                               session of Child Pornography; and Online
                                                   Distribution, Receipt and Possession
                                                   Enticement



          The application is based on these facts:
        See Affidavit


          isf Continued on the attached sheet.
           □ Delayed notice of                    days (give exact ending date if more than 30 days: _                   ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set foah onAe.attached sheet.


                                                                                              Applicant's signature

 AUSA Jessica D. Aber                                                                   Special DUSM John Houlberg, FBi
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:            10/28/2019



City and state: Alexandria, Virginia                                                                      /s/
                                                                                                  Ivan D. Davis
                                                                                         United States Magistrate Judge
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 2 of 31 PageID# 2
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 3 of 31 PageID# 3
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 4 of 31 PageID# 4
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 5 of 31 PageID# 5
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 6 of 31 PageID# 6
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 7 of 31 PageID# 7
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 8 of 31 PageID# 8
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 9 of 31 PageID# 9
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 10 of 31 PageID# 10
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 11 of 31 PageID# 11
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 12 of 31 PageID# 12
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 13 of 31 PageID# 13
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 14 of 31 PageID# 14
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 15 of 31 PageID# 15
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 16 of 31 PageID# 16
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 17 of 31 PageID# 17
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 18 of 31 PageID# 18
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 19 of 31 PageID# 19
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 20 of 31 PageID# 20
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 21 of 31 PageID# 21
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 22 of 31 PageID# 22
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 23 of 31 PageID# 23
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 24 of 31 PageID# 24
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 25 of 31 PageID# 25
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 26 of 31 PageID# 26
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 27 of 31 PageID# 27
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 28 of 31 PageID# 28
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 29 of 31 PageID# 29
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 30 of 31 PageID# 30
Case 1:19-sw-01415-IDD Document 1 Filed 10/28/19 Page 31 of 31 PageID# 31
